Citation Nr: 0918612	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  04-22 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.	Entitlement to service connection for hypertension as 
secondary to service-connected posttraumatic stress 
disorder (PTSD).

2.	Entitlement to an initial evaluation in excess of 20 
percent for type II diabetes mellitus.

3.	Entitlement to an initial evaluation in excess of 50 
percent for PTSD prior to March 26, 2008.

4.	Entitlement to an effective date prior to February 20, 
2007, for the award of service connection for type II 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1965 to 
September 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of September 2002, June 2007 and July 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Des Moines, Iowa.

With respect to the Veteran's claim for an increased initial 
evaluation for PTSD, the Board observes the Veteran is in 
receipt of a 100 percent evaluation for this disorder as of 
March 26, 2008.  As this is the highest possible evaluation, 
the issue has been recharacterized and the Board will not 
address the period as of March 26, 2008.  See generally AB v. 
Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.	Chronic hypertension is not proximately due to nor has it 
been chronically worsened by the Veteran's PTSD.

2.	Type II diabetes mellitus is manifested by no more than 
the requirement for insulin and restricted diet; required 
regulation of activities due to diabetes mellitus is not 
demonstrated.

3.	PTSD is manifested by no more than occupational and social 
impairment with reduced reliability and productivity due 
to such symptoms as depressed mood, anxiety, restricted 
affect, irritability, chronic sleep impairment, occasional 
flashbacks and mild disturbance in attention and 
concentration, with Global Assessment of Functioning (GAF) 
scores ranging from 38 to 56, representing "moderate" 
symptoms.

4.	Neither a formal nor informal claim of entitlement to 
service connection for type II diabetes mellitus was 
received prior to February 20, 2007.


CONCLUSIONS OF LAW

1.	Chronic hypertension was not proximately caused or 
aggravated by the Veteran's service-connected PTSD.  38 
U.S.C.A. §§ 1113, 5107(b) (West 2002); 38 C.F.R. § 3.310 
(2008).

2.	The criteria for entitlement to an initial evaluation in 
excess of 20 percent for type II diabetes mellitus have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.119, Diagnostic Code 7913 (2008).

3.	The criteria for an initial evaluation in excess of 50 
percent for PTSD, prior to March 26, 2008, have not been 
met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 
4.7, 4.130, Diagnostic Code 9411 (2008).

4.	The criteria for an effective date prior to February 20, 
2007, for the award of service connection for type II 
diabetes mellitus have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2008).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the Veteran received notification prior 
to the initial unfavorable agency decisions in September 2002 
and June and July 2007.  The RO's August 2002, October 2003 
and April and August 2007 notice letters advised the Veteran 
what information and evidence was needed to substantiate the 
claims decided herein and what information and evidence must 
be submitted by him, namely, any additional evidence and 
argument concerning the claimed conditions and enough 
information for the RO to request records from the sources 
identified by the Veteran.  He was specifically told that it 
was his responsibility to support the claims with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  The duty to notify the Veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 VCAA letter provided such notice.

The Board notes that the Court has issued a decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), regarding 
the notice required for an increased compensation claim.  
However, in Vazquez-Flores, the Court distinguished claims 
for increased compensation of an already service-connected 
disability from those regarding the initial-disability-rating 
element of a service connection claim.  In addition, the 
Court has previously held that, when the rating decision that 
is the basis of the appeal was for service connection for the 
claimed disability, once a decision awarding service 
connection, a disability rating and an effective date has 
been made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated.  See Sutton v. Nicholson, 20 Vet. 
App. 419, 426-427 (2006) (citing Dingess, supra).  As such, 
in the instant case, a discussion of whether sufficient 
notice has been provided for an increased compensation claim 
is not necessary because this is an initial rating claim and 
the Court articulated that the Vazquez-Flores notice 
requirements apply to a claim for increase and not an initial 
rating claim.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

Service treatment records are associated with claims file.  
All post-service VA and private treatment records identified 
by the Veteran have also been obtained, as have all available 
Social Security Administration disability records.  The 
Veteran was afforded VA examinations in April and May 2007 
and June 2008.  See 38 U.S.C.A. § 5103A(d); see also 38 
C.F.R. § 3.159 (c)(4) (2008); Wells v. Principi, 327 F. 3d 
1339, 1341 (Fed. Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).

I.	Service Connection 

Initially, the Board observes the Veteran has indicated he is 
not claiming entitlement to service connection for 
hypertension as directly related to active service.  See 
March 2004 substantive appeal ("...my high blood pressure is 
either caused by, or aggravated by, my post-traumatic stress 
disorder (PTSD).")  As such, the Board will not address the 
issue of direct service connection.

For secondary service connection, it must be shown that the 
disability for which the claim is made is proximately due to 
or the result of service-connected disease or injury or that 
service-connected disease or injury has chronically worsened 
the disability for which service connection is sought.  38 
C.F.R. § 3.310 (2006); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  The Board notes that there was a recent amendment 
to the provisions of 38 C.F.R. § 3.310. See 71 Fed. Reg. 
52744-47 (Sept. 7, 2006).  The amendment sets a standard by 
which a claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service- 
connected disability before an award of service connection 
may be made.  This had not been VA's practice, which suggests 
that the recent change amounts to a substantive change.  
Given what appear to be substantive changes, and because the 
Veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. § 
3.310 in effect before the change, which favors the Veteran.

With respect to secondary service connection, the Veteran 
contends that his currently diagnosed hypertension was 
proximately caused by his service-connected PTSD.  
Alternatively, he argues that this condition has been 
aggravated by his service-connected PTSD.  Specifically, he 
contends that his PTSD causes him to be in a constant state 
of stress, thereby raising his blood pressure.

The Veteran was provided a VA examination in April 2007 to 
determine the etiology of the Veteran's hypertension and any 
relation to his PTSD.  After reviewing the claims folder and 
physically examining the Veteran, the VA examiner diagnosed 
the Veteran with essential hypertension, and opined that this 
disorder is not likely caused by PTSD.  Further, the VA 
examiner noted that the Veteran's symptoms of hypertension 
may be intermittently aggravated by PTSD, but did not 
indicate PTSD causes a chronic worsening of hypertension.  
Further, the VA examiner noted that, according to the 
American Heart Association, risk factors for essential 
hypertension include heredity, race, sex and age.

In sum, the Board finds that a preponderance of the 
competent, probative evidence of record weighs against the 
Veteran's assertion that his service-connected PTSD is the 
proximate cause of or has aggravated his currently diagnosed 
essential hypertension.  A VA examiner has opined that the 
Veteran's hypertension is unlikely caused by his PTSD and is 
no more than intermittently aggravated by PTSD symptoms.  The 
Veteran has not submitted a competent medical opinion in 
support of his claim that his hypertension has been 
proximately caused or chronically worsened by his PTSD.

The Board acknowledges that the Veteran himself has claimed 
his currently diagnosed hypertension is etiologically related 
to his PTSD.  However, the Board notes that as a layman, the 
Veteran has no competence to give a medical opinion on the 
diagnosis or etiology of a condition.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Consequently, lay assertions of 
medical diagnosis or etiology cannot constitute evidence upon 
which to grant the claim for service connection.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995).

In addition, the Board acknowledges the Veteran submitted 
internet articles suggesting a relationship between PTSD and 
a number of health issues, including poor cardiovascular 
health.  While Board acknowledges the submitted articles 
address the subject matter asserted in the Veteran's claim, 
the Board finds that they are not probative evidence upon 
which service connection may be granted.  In this regard, the 
Board observes that the Veteran has not alleged that he 
participated in any research study discussed in the articles.  
Further, as noted above, the Veteran was provided a VA 
examination in April 2007.  The VA examiner specifically 
reviewed the Veteran's medical history and also relevant 
medical literature, including the articles submitted by the 
Veteran, and reached the conclusion that the Veteran's 
hypertension not caused or aggravated by PTSD.  As such, the 
Board finds the April 2007 VA examination report to be of 
more probative weight than the internet articles submitted by 
the Veteran.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the Veteran's claim for service 
connection for hypertension, and the benefit of the doubt 
rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002).

II.	Increased Initial Evaluation

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a Veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28; 
see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diabetes Mellitus

The Veteran is currently assigned a 20 percent evaluation for 
his diabetes mellitus pursuant to 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2008).  Under that diagnostic code, a 
20 percent disability evaluation is assigned for diabetes 
mellitus requiring insulin and restricted diet; or, an oral 
hypoglycemic agent and restricted diet.  

The Veteran contends that he is entitled to a rating in 
excess of 20 percent.  Specifically, he asserts that his 
service-connected diabetes mellitus more closely approximates 
the criteria for a 40 percent evaluation.  A 40 percent 
evaluation is contemplated for diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities.  
"Regulation of activities," is defined in Diagnostic Code 
7913 as "avoidance of strenuous occupational and 
recreational activities."  Id.  

A 60 percent evaluation applies if diabetes mellitus requires 
insulin, a restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  Id.  

A 100 percent disability evaluation is assigned if diabetes 
mellitus requires more than one daily injection of insulin, a 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  Id.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to a higher initial evaluation for 
his diabetes mellitus.  The record demonstrates that his 
diabetes mellitus requires daily insulin and a restricted 
diet.  However, despite his assertions that his activities 
have been restricted as a direct result of his service-
connected type II diabetes mellitus, the Board finds that the 
competent medical evidence demonstrates that any restriction 
of his activities is due to disabilities other than diabetes 
mellitus and not medically required.  In this regard, the 
Board observes a May 2007 Jennie Edmonson Hospital treatment 
record indicates the Veteran's walking is limited by back 
pain to 100 feet, and suffers from shortness of breath 
secondary to COPD.  In addition, a May 2007 VA examination 
report specifically indicates that the only 
restriction/regulation of activities is that the Veteran 
can't walk more than 100 feet due to COPD and medical 
problems.

The Board must consider whether the evidence demonstrates 
entitlement to a higher evaluation based on all applicable 
criteria.  However, the Board concludes that the evidence of 
record does not demonstrate a disability picture that more 
closely approximates a 60 or 100 percent evaluation.  In this 
regard, there is no indication that he has experienced 
episodes ketoacidosis or hypoglycemic reactions necessitating 
hospitalization during the appeal period.  Additionally, 
there is no evidence of record that he requires twice a month 
visits to his diabetic care provider.  The May 2007 VA 
examination report indicates the Veteran visits his diabetic 
care provider once every three months.  Finally, there is no 
indication that his diabetes mellitus is manifested by any 
complications that would not be compensable if separately 
evaluated, or that he has had progressive loss of weight and 
strength.

The Board has considered whether the Veteran was entitled to 
staged ratings in accordance with Fenderson, supra.  However, 
the evidence throughout this appeal demonstrates that the 
Veteran's service-connected type II diabetes mellitus is 
manifested by no more than the requirement for insulin and 
restricted diet.  As discussed above, the Board acknowledges 
that the Veteran has restricted his activities.  However, 
this limitation of activity is voluntary and not medically 
required due to his diabetes mellitus.  Thus, the Board finds 
that his disability picture for diabetes mellitus more 
closely approximates that contemplated by a 20 percent 
evaluation throughout this appeal.  In making its 
determination, the Board considered the applicability of the 
benefit of the doubt rule.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
However, as a preponderance of the evidence is against the 
assignment of a higher initial evaluation, such rule does not 
apply and the claim must be denied.  

PTSD

The Veteran has been assigned an initial 50 percent 
disability evaluation for PTSD pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).  Under that diagnostic code, a 
50 percent evaluation is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereo-typed speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent disability evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work like setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there 
is total occupational and social impairment, due to such 
symptoms as: persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

It is further noted that the nomenclature employed in the 
portion of VA's Schedule for Rating Disabilities ("the 
Schedule") that addresses service-connected psychiatric 
disabilities is based upon the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (also known as "the DSM-IV").  38 
C.F.R. § 4.130 (2008).  The DSM-IV contains a Global 
Assessment of Functioning (GAF) scale, with scores ranging 
between zero and 100 percent, representing the psychological, 
social, and occupational functioning of an individual on a 
hypothetical continuum of mental health-illness.  The DSM-IV 
contemplates that the GAF scale will be used to gauge a 
person's level of functioning at the time of the evaluation 
(i.e., the current period) because ratings of current 
functioning will generally reflect the need for treatment or 
care.  The Board notes that while GAF scores are probative of 
the Veteran's level of impairment, they are not to be viewed 
outside the context of the entire record.  Therefore, they 
will not be relied upon as the sole basis for an increased 
disability evaluation.

GAF scores included in the record are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness." See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The higher 
the score, the better the functioning of the individual.  For 
instance, GAF scores ranging between 61 and 70 are warranted 
when there are some mild symptoms (e.g., depressed mood and 
mild insomnia), or some difficulty in social, occupational, 
or school functioning (e.g., occasional truancy, or theft 
within the household), but when the individual is functioning 
pretty well and has some meaningful interpersonal 
relationships.  GAF scores ranging between 51 and 60 are 
assigned when there are moderate symptoms (like flat affect 
and circumstantial speech, and occasional panic attacks), or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  GAF scores ranging between 41 and 50 are assigned 
when there are serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting), or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th. ed., 1994).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran's PTSD does not meet the criteria for an initial 
evaluation in excess of 50 percent at any time during the 
appeal period, prior to March 26, 2008.  In this regard, 
private treatment records and an April 2007 VA examination 
report indicate that the Veteran's PTSD is characterized as 
moderate, manifested by a depressed mood, anxiety, restricted 
affect, irritability, chronic sleep impairment, occasional 
flashbacks and mild disturbance in attention and 
concentration.  As will be discussed in more detail below, 
such symptoms indicate some occupational and social 
impairment; however, they do not warrant a disability 
evaluation in excess of 50 percent.

The Board observes that a higher rating is not warranted 
because the competent evidence of record does not demonstrate 
that the Veteran's symptomatology most closely approximated a 
70 percent evaluation or higher.  In this regard, the Board 
notes that the Veteran's medical records do not contain 
evidence which supports a finding that he suffered from 
frequent panic attacks, delusions, or obsessive rituals.  A 
May 2004 mental status examination indicates the Veteran 
explicitly denied any delusions and paranoia.  Similarly, an 
October 2005 psychological report notes the Veteran denied 
active hallucinatory phenomena.  Finally, the April 2007 VA 
examination report notes an absence of hallucinations, 
delusions or formal thought disorder.  

With respect to memory loss, a symptom congruent with higher 
evaluations, the October 2005 psychological report indicates 
short-term memory to be intact, while the April 2007 VA 
examination report notes problems with short term memory, 
relying on his wife for some specifics, consistent with a 50 
percent evaluation.  Finally, no mention is made in the 
evidence of record of any obsessional rituals congruent with 
a higher evaluation.

Higher ratings also take into account the inability to attend 
to basic personal appearance and hygiene, speech impairment, 
and impaired thought and judgment. Both the May and June 2004 
mental status examinations as well as the October 2005 
psychological report indicates the Veteran to be 
appropriately dressed and well groomed.  The Board also 
observes that there is no evidence of record to indicate the 
Veteran suffered from any speech impairment.  Indeed, the 
June 2004 mental status examination notes the Veteran was 
cooperative with a fair amount eye contact and spontaneous in 
his productivity of speech.  Finally, the May and June 2004 
mental status examinations and October 2005 psychological 
report indicate the Veteran to be oriented in all spheres.

With regard to the Veteran's ability to establish and 
maintain personal relationships, the Board notes that the 
April 2007 VA examination report indicates the Veteran 
generally stays at home and experiences social discomfort.  
However, the Board observes the April 2007 VA examination 
report also indicates the Veteran has been married to his 
wife since 1968, a period of over 40 years, and currently 
lives with his wife, daughter and granddaughter.  Thus, the 
Board concludes that although the Veteran may have some 
relationship difficulties, particularly with society in 
general, he is capable of maintaining successful 
relationships.  Therefore, the Veteran's impairment in this 
area was not significant enough to warrant a 70 percent 
rating.

Finally, the Board observes higher evaluations contemplate 
suicidal and homicidal ideation or a persistent danger of 
hurting himself or others.  While the Board acknowledges the 
Veteran reported a suicide attempt in 1999, there is no 
evidence the Veteran has suffered from suicidal ideation at 
any point during the period on appeal.  In this regard, the 
record indicates the Veteran has consistently denied suicidal 
or homicidal ideation during the current appeal period, and 
any thoughts of death are related to financial troubles.  
See, e.g., May and June 2004 mental status examinations, 
October 2005 psychological report and April 2007 VA 
examination report.

Also of record is the Veteran's Global Assessment Functioning 
(GAF) score.  GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV) 
contemplates that the GAF scale will be used to gauge a 
person's level of functioning at the time of the evaluation 
(i.e., the current period) because ratings of current 
functioning will generally reflect the need for treatment or 
care.  The Board notes that while GAF scores are probative of 
the Veteran's level of impairment, they are not to be viewed 
outside the context of the entire record.  Therefore, they 
will not be relied upon as the sole basis for an increased 
disability rating.

The Veteran's overall GAF score has varied significantly 
throughout the appeal period.  In this regard, the May and 
June 2004 mental status examinations note the Veterans GAF 
score to be 38 and 58, respectively, while the October 2005 
psychological report notes a GAF score of 47. Finally, the 
April 2007 VA examination report notes a GAF score of 56, 
while also noting "approximately one-half of the social and 
industrial impairment reflected by the [GAF score] may be 
regarded...as resulting from the likely service-connected 
mental disorder."  GAF scores ranging between 41 and 50 are 
assigned when there are serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting), 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  GAF 
scores ranging between 51 and 60 are assigned when there are 
moderate symptoms (like flat affect and circumstantial 
speech, and occasional panic attacks), or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  The Board 
acknowledges the Veteran's GAF scores, at times during the 
appeal period, reflect "serious" symptoms of PTSD.  
However, as discussed above, while GAF scores are probative 
in value, they are not to be the sole basis for an increased 
evaluation, but must be viewed in context of the evidence in 
its entirety.  As such, in viewing the evidence of record in 
its entirety, including symptomatology as reported by the May 
and June 2004 mental status examinations, the October 2005 
psychological report and the April 2007 VA examination 
report, the Board finds that the Veteran's overall disability 
picture continues to most closely approximate that 
contemplated by a 50 percent evaluation.

The Board acknowledges that the Veteran and his spouse have 
claimed his currently diagnosed PTSD warrants an initial 
evaluation in excess of 50 percent.  However, although the 
appellant and his spouse are competent to provide evidence 
regarding symptomatology, they are not competent to provide 
an opinion regarding the severity of his symptomatology.  
Such evidence must come from a medical professional.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In sum, the Board concludes that the evidence discussed 
above, to include the GAF scores, supports no more than a 50 
percent rating.  The Board has considered whether the record 
supports a staged rating in accordance with Fenderson, supra.  
However, the Veteran's overall disability picture during the 
entire appeal period does not warrant a higher rating in 
excess of 50 percent.  In reaching its decision, the Board 
considered the benefit-of-the-doubt rule.  However, the 
preponderance of the evidence is against an initial 
evaluation greater than 50 percent, prior to March 26, 2008, 
and therefore, does not apply.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Other Considerations

As a final matter, the Board has considered whether the 
Veteran's case is more appropriately referred for 
consideration of an extraschedular rating.  See 38 C.F.R. § 
3.321(b) (2008).  In this regard, in some cases a disability 
may present exceptional or unusual circumstances with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

In Thun v. Peake, 22 Vet. App. 111, 115 (2008), the Court 
held that the determination of whether a Veteran is entitled 
to an extraschedular rating under 38 C.F.R. § 3.321(b) is a 
three-step inquiry, beginning with a threshold finding that 
the evidence before VA "presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate."  In 
other words, the Board must compare the level of severity and 
symptomatology of the Veteran's disability with the 
established criteria found in the rating schedule for that 
disability; if the criteria reasonably describe the Veteran's 
disability level and symptomatology, then his disability 
picture is contemplated by the rating schedule.  Id.

The Board notes that it will not spend a great deal of time 
reviewing evidence it has already discussed.  Rather, 
pertinent to the issue of whether referral for extraschedular 
evaluation is appropriate, the Board observes that the rating 
criteria applicable to diabetes mellitus and PTSD contemplate 
the general effect of the Veteran's symptomatology on his 
social and occupational functioning.  In fact, the Board is 
satisfied that the 20 percent rating criteria for diabetes 
mellitus and 50 percent rating criteria for PTSD explicitly 
consider whether these disorders markedly interfere with the 
Veteran's employment or require frequent periods of 
hospitalization.  Thus, it is difficult to see how his 
disability picture does not fit into the current Rating 
Schedule.  As such, referral for extraschedular consideration 
is not warranted for diabetes mellitus or PTSD.

III.	Earlier Effective Date

The Veteran seeks an effective date earlier than February 20, 
2007, for the grant of the award of service connection for 
type II diabetes mellitus.

Under governing law, the effective date for a grant of 
compensation will be the day following separation from active 
service, or the date entitlement arose if a claim is received 
within one year after separation from service.  38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2008).  
Otherwise, the effective date is the date of receipt of claim 
or date entitlement arose, whichever is later.  Id.  A claim 
or application is a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p) (2008).  Unless specifically provided, the effective 
date will be assigned on the basis of the facts as found. 38 
C.F.R. § 3.400(a) (2008).

A review of the record indicates that neither the Veteran, 
nor his representative, submitted any written correspondence 
which could be construed as a formal or informal claim of 
entitlement to service connection for type II diabetes 
mellitus prior to February 20, 2007.  Rather, the Veteran 
submitted private treatment records indicting a diagnosis of 
type II diabetes mellitus on June 5, 2006.  The Board 
acknowledges that the Veteran asserts he is entitled to an 
effective date as of the date of diagnosis.  However, as 
discussed above, an award of service connection is effective 
as of the date a claim is received or the date entitlement 
arose, whichever is later.  See 38 C.F.R. § 3.400(b)(2).  

As a final note, the Board finds that an earlier effective 
date is not warranted under the provisions of 38 C.F.R. 
§ 3.114, which addresses effective dates when service 
connection has been granted based on a liberalizing change in 
the law (i.e. the inclusion of type II diabetes mellitus as a 
disease formally associated with exposure to herbicide 
agents).  Under 38 C.F.R. § 3.114, an effective date one year 
prior to the date of the Veteran's claim may be awarded when 
the evidence shows that the Veteran met all eligibility 
criteria for the liberalized benefit on the effective date of 
the liberalizing law or VA issue (May 8, 2001) and that such 
eligibility existed continuously from that date to the date 
of claim or administrative determination of entitlement.  
38 C.F.R. § 3.114(c).  However, the Board observes the 
eligibility criteria include a diagnosis of the claimed 
disorder.  As the Veteran was not diagnosed with diabetes 
mellitus until June 5. 2006, the provisions of 38 C.F.R. 
§ 3.114 do not apply n the instant case.

As such, the Board finds that an effective date prior to 
February 20, 2007 is not warranted, as the Veteran did not 
file a claim for service connection for diabetes mellitus 
prior to this date.  Thus, the Veteran's appeal must be 
denied.  See 38 C.F.R. § 3.400.





ORDER

Service connection for hypertension as secondary to PTSD is 
denied.

An initial evaluation in excess of 20 percent for type II 
diabetes mellitus is denied.

An initial evaluation in excess of 50 percent prior to March 
26, 2008, for PTSD is denied.

An effective date prior to February 20, 2007, for the award 
of service connection for type II diabetes mellitus is 
denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


